


110 HR 3641 IH: To allow teachers in rural areas who are highly qualified

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3641
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Mrs. Musgrave
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To allow teachers in rural areas who are highly qualified
		  in one subject to have 3 years from their hiring date to become highly
		  qualified in each additional subject they teach.
	
	
		1.Teachers in rural areas who
			 are highly qualified in one subject have 3 years from their hiring date to
			 become highly qualified in additional subjects they teachParagraph (23) of section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(23)) is amended
			 by striking and at the end of subparagraph (B), by striking the
			 period at the end of subparagraph (C) and inserting ; and, and
			 by adding at the end the following new subparagraph:
			
				(D)when used with respect to an elementary or
				secondary school teacher who is employed by a local educational agency in
				which—
					(i)the total number
				of students in average daily attendance at all schools served by the agency is
				fewer than 600 or all schools served by the agency are located in counties with
				a population density of fewer than 10 persons per square mile; and
					(ii)all schools served by the local educational
				agency have a school locale code of 42 or 43, as determined by the Secretary,
				or the local educational agency is located in an area of the State that was
				defined as rural by the State educational agency or another governmental agency
				of the State,
					means that the teacher holds at
				least a bachelor’s degree and has met the applicable standard in clause (i) or
				(ii) of subparagraph (B) for at least one core academic subject the teacher
				teaches, and will meet such applicable standard for all core academic subjects
				the teacher teaches not later than the date that is the third anniversary of
				the date of hire by such local educational agency, if such local educational
				agency demonstrates that it is providing each such teacher high-quality
				professional development that increases such teacher’s content knowledge in the
				additional subjects the teacher teaches, and a program of intensive supervision
				that consists of structured guidance and regular ongoing support to ensure that
				such teacher meets such applicable
				standard..
		
